Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-8951 M.D.C. HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 84-0622967 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 4350 South Monaco Street, Suite 500 Denver, Colorado (Zip code) (Address of principal executive offices) (303) 773-1100 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ☒ AcceleratedFiler ☐ Non-Accelerated Filer ☐ (Do not check if a smaller reporting company) SmallerReportingC ompany ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ As of May 2 , 2016,49,008,835 shares of M.D.C. Holdings, Inc. common stock were outstanding. Table Of Contents M.D.C. HOLDINGS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2016 INDEX Page No. PartI. Financial Information: Item1. Unaudited Consolidated Financial Statements: Consolidated Balance Sheets at March 31, 2016 and December31,2015 1 Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2016 and 2015 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 Part II. Other Information: Item 1. Legal Proceedings 41 Item1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 43 Signature 43 (i) Table Of Contents ITEM 1. Unaudited Consolidated Financial Statements M.D.C. HOLDINGS, INC. Consolidated Balance Sheets . March 31, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 49,006,835 and 48,888,424 issued and outstanding at March 31, 2016 and December 31, 2015, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 1 - Table Of Contents M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 394,420 $ 377,009 Land sale revenues 2,324 910 Total home and land sale revenues 396,744 377,919 Home cost of sales ) ) Land cost of sales ) ) Inventory impairments - ) Total cost of sales ) ) Gross margin 65,055 57,802 Selling, general and administrative expenses ) ) Interest and other income 1,850 1,865 Other expense ) ) Other-than-temporary impairment of marketable securities ) - Homebuilding pretax income 8,656 7,990 Financial Services: Revenues 11,017 10,591 Expenses ) ) Interest and other income 841 904 Financial services pretax income 5,617 5,336 Income before income taxes 14,273 13,326 Provision for income taxes ) ) Net income $ 9,563 $ 8,420 Other comprehensive income related to available for sale securities, net of tax 1,948 1,308 Comprehensive income $ 11,511 $ 9,728 Earnings per share: Basic $ 0.20 $ 0.17 Diluted $ 0.20 $ 0.17 Weighted average common shares outstanding Basic 48,827,971 48,714,637 Diluted 48,833,444 48,891,514 Dividends declared per share $ 0.25 $ 0.25 The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 2 - Table Of Contents M.D.C. HOLDINGS, INC. Consolidated Statements of Cash Flows Three Months Ended March 31, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 9,563 $ 8,420 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 2,987 875 Depreciation and amortization 1,073 1,083 Inventory impairments - 350 Other-than-temporary impairment of marketable securities 431 - Loss on sale of marketable securities 915 11 Amortization of discount / premiums on marketable debt securities, net - 59 Deferred income tax expense 1,788 4,713 Net changes in assets and liabilities: Restricted cash 401 ) Trade and other receivables ) ) Mortgage loans held-for-sale 33,477 23,684 Housing completed or under construction ) 4,282 Land and land under development 68,311 ) Prepaid expenses and other assets 911 489 Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) 15,426 Investing Activities: Purchases of marketable securities ) ) Maturities of marketable securities - 1,510 Sales of marketable securities 20,600 12,976 Purchases of property and equipment ) ) Net cash provided by (used in) investing activities 13,174 ) Financing Activities: Payments on mortgage repurchase facility, net ) ) Dividend payments ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period 180,988 153,825 End of period $ 138,535 $ 129,915 The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. - 3 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements 1. Basis of Presentation The Unaudited Consolidated Financial Statements of M.D.C. Holdings, Inc. ("MDC," “the Company," “we,” “us,” or “our” which refers to M.D.C. Holdings, Inc. and its subsidiaries) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). Accordingly, they do not include all information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements. These statements reflect all normal and recurring adjustments which, in the opinion of management, are necessary to present fairly the financial position, results of operations and cash flows of MDC at March 31, 2016 and for all periods presented. Certain prior year balances have been reclassified to conform to the current year’s presentation. These statements should be read in conjunction with MDC’s Consolidated Financial Statements and Notes thereto included in MDC’s Annual Report on Form 10-K for the year ended December 31, 2015. 2. Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers ("ASU 2014-09"), which is a comprehensive new revenue recognition model. Under ASU 2014-09, a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods and services. ASU 2014-09 is effective for our interim and annual reporting periods beginning after December 15, 2017, and is to be applied retrospectively. Early adoption is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. We do not plan to early adopt the guidance and are currently evaluating the method of adoption and impact the update will have on our consolidated financial statements and related disclosures. In February 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810) : Amendments to the Consolidation Analysis (“ASU 2015-02”), which amends the consolidation requirements in Accounting Standards Codification (“ASC”) Topic 810, Consolidation (“ASC 810”), primarily related to limited partnerships and variable interest entities. ASU 2015-02 was effective for our interim and annual reporting periods beginning January 1, 2016 and did not have a material impact on our consolidated financial statements. In January 2016, the FASB issued ASU 2016-01, Financial Instruments–Overall: Recognition and Measurement of Financial Assets and Financial Liabilities (“ASU 2016-01”), which makes a number of changes to the current GAAP model, including changes to the accounting for equity investments and financial liabilities under the fair value option, and the presentation and disclosure requirements for financial instruments. Under ASU 2016-01, we will primarily be impacted by the changes to accounting for equity instruments with readily determinable fair values as they will no longer be permitted to be classified as available-for-sale (changes in fair value reported through other comprehensive income) and instead, all changes in fair value will be reported in earnings. ASU 2016-01 is effective for our interim and annual reporting periods beginning January 1, 2018. Early adoption of this particular guidance from ASU 2016-01 is not permitted. We are currently evaluating the method of adoption and impact the update will have on our consolidated financial statements and related disclosures. In February 2016, the FASB issued ASU 2016-02, Leases (“ASU 2016-02”), which requires a lessee to recognize a right-of-use asset and a corresponding lease liability for virtually all leases. The liability will be equal to the present value of lease payments while the right-of-use asset will be based on the liability, subject to adjustment, such as for initial direct costs. In addition, ASU 2016-02 expands the disclosure requirements for lessees. ASU 2016-02 is effective for our interim and annual reporting periods beginning January 1, 2019. We are currently evaluating the method of adoption and impact the update will have on our consolidated financial statements and related disclosures. I n March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation: Improvements to Employee Share-Based Payment Accounting (“ASU 2016-09”), which amends ASC Topic 718, Compensation – Stock Compensation (“ASC 718”). The standard is intended to simplify several areas of accounting for share-based compensation arrangements, including the accounting for income taxes, classification of excess tax benefits on the statement of cash flows, forfeitures, statutory tax withholding requirements, classification of awards as either equity or liabilities, and classification of employee taxes paid on the statement of cash flows when an employer withholds shares for tax-withholding purposes. ASU 2016-09 is effective for our interim and annual reporting periods beginning January 1, 2017. Early adoption is permitted. We are currently evaluating the method of adoption and impact the update will have on our consolidated financial statements and related disclosures. - 4 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements 3. Segment Reporting An operating segment is defined as a component of an enterprise for which discrete financial information is available and is reviewed regularly by the Chief Operating Decision Maker (“CODM”), or decision-making group, to evaluate performance and make operating decisions. We have identified our CODM as two key executives—the Chief Executive Officer and the Chief Operating Officer. We have identified each homebuilding division as an operating segment. Our homebuilding operating segments have been aggregated into the reportable segments noted below because they are similar in the following regards: (1)economic characteristics; (2)housing products; (3)class of homebuyer; (4)regulatory environments; and (5)methods used to construct and sell homes. Our homebuilding reportable segments are as follows: ● West (Arizona, California, Nevada and Washington) ● Mountain (Colorado and Utah) ● East (Virginia, Florida and Maryland, which includes Pennsylvania and New Jersey) Our financial services business consists of the operations of the following operating segments: (1) HomeAmerican Mortgage Corporation (“HomeAmerican”); (2) Allegiant Insurance Company, Inc., A Risk Retention Group (“Allegiant”); (3) StarAmerican Insurance Ltd. (“StarAmerican”); (4) American Home Insurance Agency, Inc.; and (5) American Home Title and Escrow Company. Due to its contributions to consolidated pretax income, we consider HomeAmerican to be a reportable segment (“mortgage operations”). The remaining operating segments have been aggregated into one reportable segment (“other”) because they do not individually exceed 10 percent of: (1) consolidated revenue; (2) the greater of (a) the combined reported profit of all operating segments that did not report a loss or (b) the positive value of the combined reported loss of all operating segments that reported losses; or (3) consolidated assets. Corporate is a non-operating segment that develops and implements strategic initiatives and supports our operating divisions by centralizing key administrative functions such as finance and treasury, information technology, insurance and risk management, litigation and human resources. Corporate also provides the necessary administrative functions to support MDC as a publicly traded company. A portion of the expenses incurred by Corporate are allocated to the homebuilding operating segments based on their respective percentages of assets, and to a lesser degree, a portion of Corporate expenses are allocated to the financial services segments. A majority of Corporate’s personnel and resources are primarily dedicated to activities relating to the homebuilding segments, and, therefore, the balance of any unallocated Corporate expenses is included in our homebuilding operations. The following table summarizes home and land sale revenues for our homebuilding operations and revenues for our financial services operations. Three Months Ended March 31, (Dollars in thousands) Homebuilding West $ $ Mountain East Total homebuilding revenues $ $ Financial Services Mortgage operations $ $ Other Total financial services revenues $ $ - 5 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The following table summarizes pretax income (loss) for our homebuilding and financial services operations: Three Months Ended March 31, (Dollars in thousands) Homebuilding West $ 9,698 $ 8,503 Mountain 10,084 7,420 East 1,367 ) Corporate ) ) Total homebuilding pretax income $ 8,656 $ 7,990 Financial Services Mortgage operations $ 3,323 $ 2,792 Other 2,294 2,544 Total financial services pretax income $ 5,617 $ 5,336 Total pretax income $ 14,273 $ 13,326 The following table summarizes total assets for our homebuilding and financial services operations. The assets in our West, Mountain and East segments consist primarily of inventory while the assets in our Corporate segment primarily include our cash and cash equivalents, marketable securities and deferred tax assets. The assets in our financial services segment consist mostly of cash and cash equivalents, marketable securities and mortgage loans held-for-sale. March 31, December 31, (Dollars in thousands) Homebuilding assets West $ 1,041,898 $ 991,393 Mountain 539,308 536,831 East 331,421 324,457 Corporate 331,748 393,712 Total homebuilding assets $ 2,244,375 $ 2,246,393 Financial services assets Mortgage operations $ 92,941 $ 123,176 Other 48,490 46,330 Total financial services assets $ 141,431 $ 169,506 Total assets $ 2,385,806 $ 2,415,899 4 . Earnings Per Share ASC Topic 260, Earnings Per Share (“ASC 260”), requires a company that has participating security holders (for example, holders of unvested restricted stock that has nonforfeitable dividend rights) to utilize the two-class method for calculating earnings per share (“EPS”) unless the treasury stock method results in lower EPS. The two-class method is an allocation of earnings/(loss) between the holders of common stock and a company’s participating security holders. Under the two-class method, earnings/(loss) for the reporting period are allocated between common shareholders and other security holders based on their respective rights to receive distributed earnings (i.e., dividends) and undistributed earnings (i.e., net income/(loss)). Our common shares outstanding are comprised of shareholder owned common stock and participating security holders consisting of shareholders of unvested restricted stock. Basic EPS is calculated by dividing income or loss attributable to common stockholders by the weighted average number of shares of common stock outstanding, excluding participating shares in accordance with ASC 260 . To calculate diluted EPS, basic EPS is further adjusted to include the effect of potential dilutive stock options outstanding. The following table shows basic and diluted EPS calculations: - 6 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements Three Months Ended March 31, (Dollars in thousands, except per share amounts) Numerator Net income $ 9,563 $ 8,420 Less: distributed earnings allocated to participating securities ) ) Less: undistributed earnings allocated to participating securities - - Net income attributable to common stockholders (numerator for basic earnings per share) 9,523 8,395 Add back: undistributed earnings allocated to participating securities - - Less: undistributed earnings reallocated to participating securities - - Numerator for diluted earnings per share under two class method $ 9,523 $ 8,395 Denominator Weighted-average common shares outstanding 48,827,971 48,714,637 Add: dilutive effect of stock options 5,473 176,877 Denominator for diluted earnings per share under two class method 48,833,444 48,891,514 Basic Earnings Per Common Share $ 0.20 $ 0.17 Diluted Earnings Per Common Share $ 0.20 $ 0.17 Diluted EPS for the three months ended March 31, 2016 excluded options to purchase approximately 6.6 million shares of common stock because the effect of their inclusion would be anti-dilutive. For the same period in 2015, diluted EPS excluded options to purchase approximately 3.7 million shares. 5 . Accumulated Other Comprehensive Income The following table sets forth our changes in accumulated other comprehensive income (“AOCI”): Three Months Ended March 31, (Dollars in thousands) Unrealized gains on available-for-sale marketable securities 1 : Beginning balance $ 3,657 $ 2,775 Other comprehensive income (loss) before reclassifications 524 360 Amounts reclassified from AOCI 2 835 7 Ending balance $ 5,016 $ 3,142 Unrealized gains on available-for-sale metropolitan district bond securities 1 : Beginning balance $ 12,058 $ 7,680 Other comprehensive income before reclassifications 589 941 Amounts reclassified from AOCI - - Ending balance $ 12,647 $ 8,621 Total ending AOCI $ 17,663 $ 11,763 All amounts net-of-tax. See separate table below for details about these reclassifications - 7 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The following table sets forth the activity related to reclassifications out of accumulated other comprehensive income related to available for sale securities: Three Months Ended March 31, Affected Line Item in the Statements of Operations (Dollars in thousands) Homebuilding other expense $ ) $ ) Other-than-temporary impairment of marketable securities ) - Financial services interest and other income - 1 Income before income taxes ) ) Provision for income taxes 511 4 Net income $ ) $ (7 ) 6 . Fair Value Measurements ASC Topic 820, Fair Value Measurements (“ASC 820”), defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs for which little or no market data exists, therefore requiring an entity to develop its own assumptions. The following table sets forth the fair values and methods used for measuring the fair values of financial instruments on a recurring basis: Fair Value Financial Instrument Hierarchy March 31, December 31, (Dollars in thousands) Marketable equity securities (available-for-sale) Level 1 $ 89,422 $ 103,694 Mortgage loans held-for-sale, net Level 2 $ 82,193 $ 115,670 Metropolitan district bond securities (related party) (available-for-sale) Level 3 $ 27,277 $ 25,911 The following methods and assumptions were used to estimate the fair value of each class of financial instruments as of March 31, 2016 and December 31, 2015. Cash and cash equivalents, restricted cash, trade and other receivables, prepaid and other assets, accounts payable, accrued liab ilities and borrowings on our revolving credit facility . Fair value approximates carrying value. Marketable Securities .As of March 31, 2016 and December 31, 2015, we only held marketable equity securities. However, during 2015, we also held marketable debt securities. Our equity securities consist of holdings in corporate equities and holdings in mutual fund securities, which are primarily invested in debt securities. Our debt securities consisted primarily of fixed and floating rate interest earning debt securities, which may have included, among others, United States government and government agency debt and corporate debt. As of March 31, 2016 and December 31, 2015, all of our equity securities were treated as available-for-sale investments and as such, are recorded at fair value with all changes in fair value initially recorded through AOCI, subject to an assessment to determine if an unrealized loss, if applicable, is other-than-temporary. Each quarter we assess all of our securities in an unrealized loss position for a potential other-than-temporary impairment (“OTTI”) . If the unrealized loss is determined to be other-than-temporary, an OTTI is recorded in the consolidated statements of operations and comprehensive income. During the three months ended March 31, 2016, we recorded a pretax OTTI of $0.4 million for certain of our equity securities that were in an unrealized loss position as of the end of the quarter. The OTTI is included in other-than-temporary impairment of marketable securities in the homebuilding section of our consolidated statements of operations and comprehensive income . No such impairments were recorded during the three months ended March 31, 2015. - 8 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The following tables set forth the cost and fair value of our marketable equity securities: March 31, 2016 Original Cost Basis OTTI Net Cost Basis Fair Value (Dollars in thousands) Homebuilding equity securities $ 70,666 $ ) $ 68,342 $ 77,154 Financial services equity securities 12,988 - 12,988 12,268 Total marketable equity securities $ 83,654 $ ) $ 81,330 $ 89,422 December 31, 2015 Original Cost Basis OTTI Net Cost Basis Fair Value (Dollars in thousands) Homebuilding equity securities $ 89,738 $ ) $ 85,769 $ 92,387 Financial services equity securities 12,026 - 12,026 11,307 Total marketable equity securities $ 101,764 $ ) $ 97,795 $ 103,694 As of March 31, 2016 and December 31, 2015, our marketable equity securities were in a net unrealized gain position totaling $8.1 million and $5.9 million, respectively. Our individual marketable equity securities that were in unrealized loss positions, excluding those that were impaired as part of any OTTI, aggregated to an unrealized loss of $0.9 million as of both March 31, 2016 and December 31, 2015, respectively. The table below sets forth the aggregated unrealized losses for individual equity securities that were in unrealized loss positions but did not have OTTIs recognized. We do not believe the decline in the value of these marketable securities as of March 31, 2016 is other-than-temporary. March 31, 2016 December 31, 2015 Number of Securities in an Unrealized Loss Position Aggregate Unrealized Loss Position Aggregate Fair Value of Securities in an Unrealized Loss Position Number of Securities in an Unrealized Loss Position Aggregate Unrealized Loss Position Aggregate Fair Value of Securities in an Unrealized Loss Position (Dollars in thousands) Marketable equity securities 5 $ ) $ 7,102 4 $ ) $ 6,116 - 9 - Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements The table below sets forth gross realized gains and losses from the sale of available-for-sale marketable securities, which were included in other expense in the homebuilding section, or interest and other income in the financial services section, of our consolidated statements of operations and comprehensive income. Some of the losses realized in the current year may have been recognized in prior years through an OTTI. Three Months Ended March 31, (Dollars in thousands) Gross realized gains on sales of available-for-sale securities Equity securities $ 91 $ 237 Debt securities - 166 Total $ 91 $ 403 Gross realized losses on sales of available-for-sale securities Equity securities $ ) $ ) Debt securities - ) Total $ ) $ ) Net realized loss on sales of available-for-sale securities $ ) $ ) Mortgage Loans Held-for- Sale, Net.
